 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOEL URIBE,                                       No. 2:18-cv-0689 JAM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    E. SHINNETTE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges defendants violated his Eighth Amendment rights by using

19   excessive force and by failing to intervene. On May 22, 2019, this court recommended

20   defendants’ motion for summary judgment be granted based on plaintiff’s failure to exhaust his

21   claims. (ECF No. 49.)

22          Because plaintiff was transferred at least twice and did not have access to his legal

23   materials, this court granted plaintiff an extension of time to file any objections to the May 22

24   findings and recommendations. (See ECF No. 57.) This court also ordered defendants’ counsel

25   to attempt to determine the whereabouts of plaintiff’s legal materials. (Id. at 2.) In a declaration

26   filed August 13, defendants’ counsel informed the court that he had confirmed that plaintiff was

27   provided with his legal materials on August 9. (ECF No. 59.) Accordingly, this court will set a

28   deadline for plaintiff to file any objections to the May 22 findings and recommendations.
                                                        1
 1            For the foregoing reasons, IT IS HEREBY ORDERED that by September 9, 2019,

 2   plaintiff shall file any objections to court’s findings and recommendations filed on May 22, 2019.

 3   Dated: August 21, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13   DLB:9
     DB/prisoner-civil rights/urib0689.obj due date
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
